Citation Nr: 1135139	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-19 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for periodontal disease, to include for VA treatment purposes. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to June 1992 and from October 2001 to October 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2007, February 2008, and March 2010 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  

The April 2007 rating determination addresses the issue of service connection for a left shoulder disorder.  As to this issue, the Board notes that the RO denied service connection for a left shoulder disorder in April 2007.  The Veteran filed a notice of disagreement with the rating determination and a statement of the case was issued in February 2008.  In April 2008, the Veteran requested more time to file his substantive appeal.  In a May 2008 letter, the RO informed the Veteran that there was no need to wait to file a substantive appeal.  The RO indicated that the Veteran had 60 days from the date of the letter to file a substantive appeal.  In VA Form 9 dated June 30, 2008, and received in July 2008, the Veteran indicated that he did not want a hearing and that he was appealing all the issues listed on the statement of the case.  To date, the Veteran has not withdrawn this issue from appellate status.  

As it relates to the Veteran's dental claim, in the February 2008 rating determination, the RO addressed the issues as service connection for dental treatment purposes for periodontitis, also claimed as gum disease.  In March 2010, the RO phrased the issue as entitlement to service connection for periodontal disease.

In April 2011, the Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

As to the issue of service connection for a left shoulder disorder, the Board notes that the Veteran has reported that his left shoulder problems had their onset in service.  He indicated that while he had more severe problems with his right shoulder in service, the left shoulder also bothered him and it had continued to bother him since service.  He further noted that he had to overuse his left shoulder as a result of his right shoulder, which also caused or aggravated his left shoulder disorder.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board concludes that an examination is warranted to address the likelihood that a current left shoulder disability is related to service.  

The Board also notes that under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  The regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The VA medical opinion should address the possibility that a left shoulder disorder is secondary to or aggravated by the service-connected right shoulder disorder.  

With regard to the dental claim, the Veteran's DD 214s both indicate that the Veteran was not provided dental treatment or examination within 90 days prior to separation from service.  The most recent separation from service was in October 2003.  The Veteran first filed a claim for service connection for gum disease and bone loss in February 2004.  He was advised by letter in March 2004 that if he was seeking dental treatment, he should apply to the nearest VA Medical Center.  In October 2004, the Veteran submitted another written claim for service connection for gum disease and bone loss.  In a rating decision of June 2005, the RO denied service connection for dental treatment purposes.  It is unclear whether the Veteran ever received notice of that decision.  Subsequently, in February 2008, the RO issued another rating decision denying service connection for periodontitis for dental treatment purposes.  

The issue before the Board encompasses both a request for compensation purposes and for outpatient treatment.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are: loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease. See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2010).

Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met. See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  Acute periodontal disease is not subject to service connection for treatment purposes.  See 38 C.F.R. § 3.381(e)((2).  This implies that service connection for treatment purposes could be granted for chronic periodontal disease.  A VA dental examination is necessary to make this determination. 

The Board also notes that at the time of his April 2011 hearing, the Veteran testified that he continued to receive treatment from his private dentist, J. Hobson, DDS.  The Veteran also submitted a waiver to obtain these records at that time.  The Board notes that prior to the hearing, a May 2010 letter had been received from Dr. Hobson with regard to the Veteran's dental treatment.  The Board further observes that treatment records from Dr. Hobson were obtained through April 2010.  However, the most recent up-to-date records have not been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  If the authorization forms that were submitted at the time of his April 2011 hearing are valid, obtain copies of all treatment records of the Veteran from J. Hobson, DDS, 16021 Meridian East, Puyallup, WA, 98375, from May 2010 to the present and associate them with claims folder.  If the authorization is out of date, obtain new authorizations and associate the requested treatment records with the claims folder.  

2.  The Veteran should be scheduled for a VA examination to determine the etiology of any current left shoulder disorder.  All indicated tests and studies must be performed and all findings must be reported in detail.  The claims folder must be made available to the examining physician for review, with the examining physician noting such review in his or her report.  

The examiner should answer the following questions:  Is it at least as likely as not (50 percent probability or greater) that any current left shoulder disorder, if found, is related to the Veteran's period of active service?  If not, is it at least as likely as not that the Veteran's service-connected right shoulder disorder caused or aggravated (permanently worsened) any current left shoulder disorder?  The examiner should provide rationales for these opinions.

3.  The RO/AMC should schedule the Veteran for a VA dental examination to determine the nature and likely etiology of the claimed dental disability.  The claims file must be made available to the examiner for review in connection with the examination.

For any claimed teeth/gum problems, the examiner should render an opinion as to whether the Veteran had a dental disability due to in-service dental trauma.  The examiner should also specifically identify all pertinent current dental diagnoses found in the Veteran.  If periodontal disease is found, the examiner should comment regarding whether it is acute or chronic.  

The examiner is asked to opine whether it is at least as likely as not (50 percent of more likelihood) that any current missing or damaged teeth are causally related to any of the dental findings, treatment, or possible injuries reflected in the Veteran's service treatment records.

If the examiner identifies a dental disability due to in-service dental trauma, the examiner should indicate whether any additional dental treatment is reasonably necessary for correction of the dental disability.  A detailed rationale should be provided for all opinions.

4.  The Veteran must be advised in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of her claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should undertake any other necessary development and action it deems necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.  For the dental disability claim, the RO should consider 38 U.S.C.A § 1712 and 38 C.F.R. §§ 3.381 and 17.161(b).  The decision should specifically address the classes of authorization for dental treatment under §  17.161, particularly Class II and Class IIa The decision should address entitlement to dental treatment on either a one time basis or an ongoing basis.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


